Case: 11-14822         Date Filed: 08/02/2012   Page: 1 of 6

                                                                        [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-14822
                                        Non-Argument Calendar
                                      ________________________

                                D.C. Docket No. 0:11-cr-60047-UU-7



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellee,

                                                 versus

BRANDI JOHNSON,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.



                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (August 2, 2012)

Before TJOFLAT, FAY and EDMONDSON, Circuit Judges.
              Case: 11-14822     Date Filed: 08/02/2012   Page: 2 of 6


PER CURIAM:

      On July 6, 2011, Brandi Johnson pled guilty to two counts of an indictment:

Count 1, conspiracy to defraud financial institutions, in violation of 18 U.S.C. §

1349, and Count 2, conspiracy, in violation of 18 U.S.C. § 371, to possess and use

personal identification devices without authorization in order to obtain things of

value aggregating more than $1,000, in violation of 18 U.S.C. § 1029(a)(2). At

her plea hearing, Johnson stipulated to the Government’s factual proffer. The

proffer revealed that Johnson received personally identifiable information (“PII”)

from a person employed by the Broward County School Board. Using this

information, she added her co-conspirators to the victims’ credit card accounts as

“authorized users” and had duplicate credit cards mailed to addresses under her

control. She agreed to four specific instances—occurring in October and

November 2010 and January 2011—in which she added authorized users in this

way. Co-conspirators used the credit cards to purchase retail items and obtain

cash advances.

      The District Court sentenced Johnson on Count 1 to a prison term of 120

months, which was within the sentence range the Sentencing Guidelines

prescribed, and on Count 2, a concurrent prison term of 60 months. Johnson now



                                          2
              Case: 11-14822     Date Filed: 08/02/2012   Page: 3 of 6

appeals the court’s “judgment,” arguing that the prison term of 120 months is

procedurally and substantively unreasonable.

      Johnson argues that the 120 months’ prison term is procedurally

unreasonable because the District Court provided meaningful consideration only

to her criminal history, an undisputed Category VI, while ignoring all other

relevant factors. She argues that the prison term is substantively unreasonable

because the court failed to account for her “severe” mental health issues and 120

months’ confinement is more severe that the sentence a co-conspirator received.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard, taking into account the totality of the circumstances. Gall v.

United States, 552 U.S. 38, 51, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007).

      A “district court must impose a procedurally and substantively reasonable

sentence.” United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008). A

sentence is procedurally unreasonable if the court fails to calculate or improperly

calculates the Guidelines sentence range, treats the Guidelines as mandatory, fails

to consider the purposes of sentencing set out in 18 U.S.C. § 3553(a), selects a

sentence based on clearly erroneous facts, or fails to adequately explain the chosen

sentence, including an explanation for any deviation from the sentence range.

United States v. Livesay, 525 F.3d 1081, 1091 (11th Cir. 2008). A district court


                                          3
              Case: 11-14822      Date Filed: 08/02/2012   Page: 4 of 6

need not discuss each § 3553(a) sentencing purpose. Gonzalez, 550 F.3d at 1324.

Rather, “an acknowledgment by the district court that it has considered the

defendant’s arguments and the factors in section 3553(a) is sufficient.” United

States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (quotation omitted).

      A sentence is substantively unreasonable “if it does not achieve the

purposes of sentencing stated in § 3553(a),” which occurs when a court

unjustifiably relies on any single § 3553(a) factor, “selects the sentence arbitrarily,

bases the sentence on impermissible factors, or fails to consider pertinent section

3553(a) factors.” United States v. Pugh, 515 F.3d 1179, 1191-92 (11th Cir. 2008)

(quotation omitted). Pursuant to § 3553(a), the court shall impose a sentence

“sufficient, but not greater than necessary,” to comply with the purposes of

sentencing listed in § 3553(a)(2), namely, reflecting the seriousness of the offense,

promoting respect for the law, providing just punishment for the offense, deterring

criminal conduct, and protecting the public. See 18 U.S.C. § 3553(a)(2). The

court must also consider, inter alia, the need to avoid unwarranted sentencing

disparities. See 18 U.S.C. § 3553(a)(6). A disparity that arises between the

sentence that a cooperating defendant receives and the sentence that a non-

cooperating defendant receives is not necessarily “unwarranted.” See United




                                           4
               Case: 11-14822      Date Filed: 08/02/2012    Page: 5 of 6

States v. Mateos, 623 F.3d 1350, 1367 (11th Cir. 2010), cert. denied, 131 S.Ct.

1540 (2011).

      We defer to the district court’s judgment regarding the weight given to each

of the § 3553(a) purposes of a sentence, unless the district court has made “a clear

error of judgment” under the facts of a particular case. Gonzalez, 550 F.3d at

1324. A sentencing court should still “set forth enough to satisfy the appellate

court that [it] . . . has a reasoned basis for exercising [its] own legal

decisionmaking authority.” Livesay, 525 F.3d at 1090(quotation omitted).

      The District Court did not abuse its discretion in sentencing Johnson to a

prison term within the Guidelines sentence range of 110 to 137 months’s

confinement. Procedurally, the court considered on the record Johnson’s criminal

history along with the purposes sentences serve, as indicated in § 3553(a),

including the seriousness of the offenses and the need to deter the defendant from

committing further crime. Substantively, 120 months’ confinement reflects the

court’s reasoned consideration that, despite any mental health problems that she

suffered, other factors existed such that a variance below the Guidelines sentence

range was not required. Finally, we note that, because the co-conspirator she

names in her appeal cooperated with the Government, any disparity that resulted

between his sentence and Johnson’s sentences was not unwarranted.


                                            5
       Case: 11-14822     Date Filed: 08/02/2012   Page: 6 of 6

For the forgoing reasons, the judgment of the District Court is

AFFIRMED.




                                   6